Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 11/12/2021. Claims 1-16 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Nakajima (JP 2005075213 A, with English Machine Translation).
Regarding claim 1, Ebiko teaches a pneumatic tire (Para. [0019]) comprising a plurality of main grooves (Fig. 1A, Ref. Num. 14, 18) extending in a tire circumferential direction in a tread portion (Fig. 1A, Ref. Num. 10), a sipe extending in a tire width direction (Fig. 1A, Ref. Num. 42) in a rib (Fig. 1A, Ref. Num. 16) which has a width of 1.2 mm or less (Para. [0024]) and is defined by the main grooves which comprises a leading and a trailing side edge (Fig. 1A, Ref. Num. 42), and that the rib comprises an intersecting groove (Fig. 1A, Ref. Num. 38) which intersects with the sipe and extends away from the sipe on each side of the sipe (Fig. 1A, Ref. Num. 38, 42). However, Ebiko does not teach that the sipe has both chamfered and non-chamfered portions facing each other and only one chamfered portion is present on each side of the sipe.
	In an analogous art, Nakajima teaches a tire that has lateral sipes (Fig. 2, Ref. Num. 26) with a chamfered portion (shallow portion) on both the leading and the trailing edge of the sipe (Fig. 2, Ref. Num. 27, 28) that is shorter than the sipe length where only one chamfered portion is present on each side of the sipe and a non-chamfered region is provided facing the chamfered portions of the sipe (Fig. 2, Ref. Num. 26, 27, 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ebiko with Nakajima in order to add a single chamfered portion onto both the leading and the 
Regarding claim 3, Ebiko teaches a pneumatic tire wherein at least one of the intersecting groove (Fig. 1A, Ref. Num. 38) opens to one of the main groove (Fig. 1A, Ref. Num. 18).
Regarding claim 4, Ebiko teaches that the intersecting groove (Fig. 1A, Ref. Num. 38) extends along a tire circumferential direction. 
Regarding claim 5, Ebiko teaches that the intersecting groove (Fig. 1A, Ref. Num. 38) intersects with the sipe (Fig. 1A, Ref. Num. 42), but does not show that the intersecting groove intersects with one of the chamfered portions. Since the chamfers (shallow portions) shown by Nakajima (Fig. 2, Ref. Num. 27, 28) on opposing sides start at the same point where the chamfer on the other side stops, the intersecting groove is going to intersect with one of the chamfered portions when those chamfers are added to the sipes in Ebiko since there is no length in the middle of the sipe where there is no chamfered portions.
Regarding claim 6, Ebiko teaches that the rib (Fig. 1A, Ref. Num. 16) comprises a plurality of units comprising the sipe (Fig. 1A, Ref. Num. 42), the chamfered portions (Nakajima; Fig. 2, Ref. Num. 27, 28), and the intersecting groove (Ebiko; Fig. 1A, Ref. Num. 38) intersecting with a sipe (Fig. 1A, Ref. Num. 42) of each of the plurality of units. 
Regarding claim 9, Ebiko teaches that the intersecting groove has a groove width of 4.0 mm (Para. [0089]) with satisfies the relationship 1.5 mm < W2 ≤ 7.0 mm.
Claims 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Nakajima (JP 2005075213 A) as applied to claim 1 above, and further in view of Takemoto (US 2016/0152090 A1).

In an analogous art, Takemoto teaches sipes (Fig. 3, Ref. Num. 12) with chamfered portions (Fig. 3, Ref. Num. 14) where the sipe width is constant from the inner end of the chamfered portion to the bottom of the sipe (Fig. 5(b), Ref. Num. 22) and that the depth of the chamfered portion (Fig. 5(b), Ref. Num. d3) is between 0.15 and 0.35 (Para. [0084]) times the depth of the whole sipe (Fig. 5(b), Ref. Num. d4). Takemoto does not expressly disclose a range that satisfies the depth relationship; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the chamfered portion as a fraction of the depth of the sipe that satisfies the relationship since Takemoto discloses the depth of the chamfered portion as a fraction of the depth of the sipe as between 0.15 and 0.35 (Para. [0084), said range overlapping the range claimed by the relationship.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ebiko in view of Nakajima with Takemoto in order to have the depth of the chamfered portion be between 0.15 and 0.35 times the depth of the sipe and to have the sipe width be constant form the inner of end of the chamfered portion to the bottom of the sipe. This modification will improve the steering ability on dry roads while balancing wet performance (Para. [0084]).
Regarding claim 10, Ebiko teaches a pneumatic tire wherein at least one of the intersecting groove (Fig. 1A, Ref. Num. 38) opens to one of the main groove (Fig. 1A, Ref. Num. 18).
Regarding claim 11, Ebiko teaches that the intersecting groove (Fig. 1A, Ref. Num. 38) extends along a tire circumferential direction. 
Regarding claim 12, Ebiko teaches that the intersecting groove (Fig. 1A, Ref. Num. 38) intersects with the sipe (Fig. 1A, Ref. Num. 42), but does not show that the intersecting groove intersects with one of the chamfered portions. Since the chamfers (shallow portions) shown by Nakajima (Fig. 2, Ref. Num. 
Regarding claim 13, Ebiko teaches that the rib (Fig. 1A, Ref. Num. 16) comprises a plurality of units comprising the sipe (Fig. 1A, Ref. Num. 42), the chamfered portions (Nakajima; Fig. 2, Ref. Num. 27, 28), and the intersecting groove (Ebiko; Fig. 1A, Ref. Num. 38) intersecting with a sipe (Fig. 1A, Ref. Num. 42) of each of the plurality of units. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Nakajima (JP 2005075213 A) as applied to claim 1 above, and further in view of Miyasaka (JP 2012171479 A, English Translation Provided in Previous Office Action).
Regarding claim 7, Ebiko in view of Nakajima does not teach that the intersecting groove comprises a chamfered portion.
In an analogous art, Miyasaka teaches an intersecting groove (Fig. 2a, Ref. Num. 6) that intersects with a sipe (Fig. 2a, Ref. Num. S2, S3) and comprises a chamfered portion (Fig. 2a, 2c, Ref. Num. 6m). 
It would have been obvious to modify Ebiko and Nakajima with Miyasaka to add a chamfered portion onto the intersecting groove. This modification will remove the locally low rigidity portion and improve the stone biting resistance (Para. [0022]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Nakajima (JP 2005075213 A)  as applied to claim 1 above, and further in view of Yoshida (US 2016/0144666 A1).
Regarding claim 8, Ebiko and Nakajima do not teach that the maximum depth of the intersecting groove and the maximum depth of the sipe satisfy the relationship x*0.2 ≤ z ≤ x.

It would have been obvious to modify Ebiko and Nakajima with Yoshida in order to have the depth of the sipe and the intersecting groove in a range that will satisfy the relationship (2). This modification will improve on ice performance (Yoshida; Para. [0037], [0038]) and prevent the deterioration of the wear resistance of the land portion (Para. [0056]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Nakajima (JP 2005075213 A) and Takemoto (US 2016/0152090 A1) as applied to claim 13 above, and further in view of Miyasaka (JP 2012171479 A).
Regarding claim 14, Ebiko in view of Nakajima and Takemoto does not teach that the intersecting groove comprises a chamfered portion.
In an analogous art, Miyasaka teaches an intersecting groove (Fig. 2a, Ref. Num. 6) that intersects with a sipe (Fig. 2a, Ref. Num. S2, S3) and comprises a chamfered portion (Fig. 2a, 2c, Ref. Num. 6m). 
It would have been obvious to modify Ebiko, Nakajima, and Takemoto with Miyasaka to add a chamfered portion onto the intersecting groove. This modification will remove the locally low rigidity portion and improve the stone biting resistance (Para. [0022]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (US 2009/0255614 A1) in view of Nakajima (JP 2005075213 A), Takemoto (US 2016/0152090 A1), and Miyasaka (JP 2012171479 A) as applied to claim 14 above, and further in view of Yoshida (US 2016/0144666 A1).
Regarding claim 15, Ebiko, Nakajima, Takemoto, and Miyasaka do not teach that the maximum depth of the intersecting groove and the maximum depth of the sipe satisfy the relationship x*0.2 ≤ z ≤ x.
In an analogous art, Yoshida teaches that the maximum depth of the intersecting groove z (Fig. 1, Ref. Num. 10) is 30% to 45% the depth of the main groove (Para. [0037]) and the maximum depth of the sipe (x) (Fig. 1, Ref. Num. 18) is 65% to 75% of the depth of the main groove (Para. [0056]). When the depth of the intersecting groove as a percent of the main groove depth is divided by the depth of the sipe as a percent of the main groove depth, you are left with the depth of the intersecting groove as a percent of the depth of the sipe. Using the numbers taught by Yoshida, you find that the depth of the intersecting groove is between 0.4*x and 0.69*x, which satisfies the relationship of x*0.2 ≤ z ≤ x required by the instant claims.
It would have been obvious to modify Ebiko, Miyazaki, Takemoto, and Miyasaka with Yoshida in order to have the depth of the sipe and the intersecting groove in a range that will satisfy the relationship (2). This modification will improve on ice performance (Yoshida; Para. [0037], [0038]) and prevent the deterioration of the wear resistance of the land portion (Para. [0056]). 
Regarding claim 16, Ebiko teaches that the intersecting groove has a groove width of 4.0 mm (Para. [0089]) with satisfies the relationship 1.5 mm < W2 ≤ 7.0 mm.
Response to Arguments
Applicant’s amendments have overcome the 112(b) rejection of claim 2 previously set forth in the Final Office Action mailed 08/11/2021. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749